                                  Case 2:19-cv-00743-RFB-DJA Document 57 Filed 09/11/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 W. Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, Nevada 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    E-mail: eservice@thedplg.com
                                 -AND-
                            7    FARHAN R. NAQVI
                                 Nevada Bar No. 8589
                            8    ELIZABETH E. COATS
                                 Nevada Bar No. 12350
                            9    NAQVI INJURY LAW
                                 9500 W. Flamingo Road, Suite 104
                            10   Las Vegas, Nevada 89147
                                 Tel: (702) 465-8733
                            11   Fax: (702) 553-1002
                                 Attorneys for Plaintiffs
                            12   Kelsy Arlitz and Gary Arlitz and Karie Arlitz
                                 as General Guardians of Kelsy Arlitz
                            13
                                                        UNITED STATES DISTRICT COURT
                            14
                                                               DISTRICT OF NEVADA
                            15

                            16
                                  KELSY     ARLITZ,    individually;   GARY
                                                                                 Case No.: 2:19-cv-00743-RFB-DJA
                            17    ARLITZ, as general guardian of ward KELSY
                                  ARLITZ; KARIE ARLITZ, as general
                            18                                                        STIPULATION AND
                                  guardian of ward KELSY ARLITZ,                    [PROPOSED] ORDER TO
                            19                                                      EXTEND DEADLINE FOR
                                                     Plaintiffs,                  PLAINTIFFS TO FILE THEIR
                            20                                                    RESPONSE TO DEFENDANT
                                  vs.                                            GEICO CASUALTY COMPANY’S
                            21                                                      MOTION FOR SUMMARY
                                                                                  JUDGMENT ON COVERAGE
                                  GEICO CASUALTY COMPANY; DOES 1                  AND DUTY TO DEFEND (ECF
                            22
                                  through 100 and ROE CORPORATIONS 1                NO. 50) AND TO EXTEND
                            23    through 100, inclusive,                         DEADLINE FOR PLAINTIFFS
                                                                                 TO FILE THEIR RESPONSE TO
                            24                                                     DEFENDANT’S MOTION TO
                                                      Defendants.                STAY DISCOVERY (ECF NO. 54)
                            25
                                                                                          (First Request)
                            26

                            27          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KELSY

                            28   ARLITZ, individually; GARY ARLITZ, as general guardian of ward KELSY ARLITZ,



10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-00743-RFB-DJA Document 57 Filed 09/11/20 Page 2 of 3



                            1    and KARIE ARLITZ, as general guardian of ward KELSY ARLITZ, through their
                            2    counsel of record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW GROUP, and

                            3    Defendant GEICO CASUALTY COMPANY, through its counsel of record, Wade M.

                            4    Hansard and Jonathan W. Carlson of McCORMICK, BARSTOW, SHEPPARD, WAYTE
                                 & CARRUTH LLP, that the deadline for Plaintiffs to file their Response to Defendant
                            5
                                 GEICO Casualty Company’s Motion for Summary Judgment on Coverage and Duty to
                            6
                                 Defend (ECF No. 50) shall be extended from September 9, 2020 to September 18, 2020.
                            7
                                 The Motion was filed on August 19, 2020. This is the first request for extension of time
                            8
                                 for Plaintiffs to file their Response to the Motion.
                            9
                                       IT IS FURTHER STIPULATED AND AGREED that the deadline for Plaintiffs to
                            10
                                 file their Response to Defendant GEICO Casualty Company’s Motion to Stay Discovery
                            11   (ECF No. 54) shall be extended from September 8, 2020 to September 18, 2020. The
                            12   Motion was filed on August 24, 2020. This is the first request for extension of time for
                            13   Plaintiffs to file their Response to the Motion. This Stipulation and [Proposed] Order is
                            14   submitted in accordance with LR IA 6-1.

                            15         The purpose for the parties’ request is that Plaintiffs’ undersigned counsel has

                            16   been away from the office over the course of the last several weeks to address several

                            17   personal issues that have arisen from the listing and sale of his home. The parties
                                 continue to address a separate issue regarding the depositions of GEICO’s claims
                            18
                                 personnel and whether such depositions shall proceed later this month, which has also
                            19
                                 taken substantial time and effort. Given that GEICO’s summary judgment motion is 30
                            20
                                 pages long and seeks case-concluding relief, additional time is needed for Plaintiffs to
                            21
                                 fully address and respond to all of GEICO’s arguments set forth in the motion. The
                            22
                                 motion to stay discovery is also interrelated to the summary judgment motion, and an
                            23
                                 extension of time will allow Plaintiffs to fully address those issues as well. The brief
                            24   extension of time requested will ensure that all issues presented to this Court are fully
                            25   addressed, which will ultimately aid this Court in its decision.
                            26   ...
                            27   ...

                            28   ...
                                                                              2

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-00743-RFB-DJA Document 57 Filed 09/11/20 Page 3 of 3



                            1          Accordingly, the parties respectfully request this Court to approve the foregoing
                            2    stipulation. Their requested extension is not made in bad faith or to unnecessarily delay

                            3    these proceedings.

                            4    DATED this 8th day of September, 2020.         DATED this 8th day of September, 2020

                            5    PRINCE LAW GROUP                               McCORMICK, BARSTOW,
                                                                                SHEPPARD, WAYTE & CARRUTH
                            6                                                   LLP
                            7

                            8
                                 /s/ Kevin T. Strong                            /s/ Wade M. Hansard
                            9    DENNIS M. PRINCE                               WADE M. HANSARD
                                 Nevada Bar No. 5092                            Nevada Bar No. 8104
                            10   KEVIN T. STRONG                                JONATHAN W. CARLSON
                                 Nevada Bar No. 12107                           Nevada Bar No. 10536
                            11   10801 W. Charleston Boulevard                  RENEE M. MAXFIELD
                                 Suite 560                                      Nevada Bar No. 12814
                            12   Las Vegas, Nevada 89135                        8337 West Sunset Road, Suite 350
                                 -AND-                                          Las Vegas, Nevada 89113
                            13   NAQVI INJURY LAW                               Attorneys for Defendant
                                 FARHAN R. NAQVI
                            14   Nevada Bar No. 8589
                                 9500 West Flamingo Road, Suite 104
                            15   Las Vegas, Nevada 89147
                                 Attorneys for Plaintiffs
                            16

                            17                                           ORDER
                                       IT IS SO ORDERED.
                            18
                                                   11th day of September, 2020.
                                       DATED this ____
                            19

                            20                                            ________________________________
                                                                              ____________________________________
                                                                          RICHARD    F. BOULWARE, II
                            21                                                UNITED    STATES  DISTRICT  JUDGE
                                                                          UNITED STATES     DISTRICT   JUDGE
                            22
                                                                          DATED this
                            23

                            24

                            25

                            26

                            27

                            28
                                                                            3

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
